tax_exempt_and_government_entities_division release number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number telephone number uil dollar_figure legend y foundation museum dear this is in reply to your request for a ruling with respect to the tax consequences under sec_4941 of a proposed transaction involving storing art loaned by a disqualified_person to two private_foundations facts you and y own a substantial personal collection of works_of_art the primary purpose of foundation is to make contemporary works_of_art available for viewing by the general_public by lending art works from its own sizable collection to museums the primary purpose of museum is to construct and own a museum facility primarily for the exhibition of foundation’s art in order to expand the art available for public viewing it is not anticipated that museum will own any significant number of works_of_art museum and foundation are recognized as private_foundations under sec_501 and sec_509 you represented that you and y are each a disqualified_person with respect to museum and to foundation under sec_4946 foundation is a disqualified_person with respect to museum under sec_4946 a you and y propose to loan works_of_art from your personal collection free of charge to foundation and to museum in some cases the works already on loan to foundation will be loaned by foundation to museum under the same arrangement the loan agreements will be standard loan agreements for works_of_art to museums insurance and maintenance_costs for the art while on loan except costs resulting from damage due to negligence of foundation or museum will be paid for by the respective owner of the art if the respective owner chooses to insure the art you and y will bear the costs of packing and moving art that they own the costs of packing and moving art owned by foundation to museum will be borne by foundation you anticipate that a of the total collection will either be loaned or be on view at the museum on an ongoing basis you estimate that over a five to seven year period b of the total art will have been loaned or be on view at the museum storage of yours y’s and foundation’s art on museum’s premises will facilitate museum's access to the art in both collections in the least expensive manner which is least injurious to the art and will facilitate access of the public to the art it will also consolidate works currently stored in multiple inaccessible locations thus facilitating access to the works by scholars and art professionals some of the works not on display will be stored in specially designed racks to allow viewing by the public through viewing windows and study by the scholars and professionals you and y have represented that storing yours and y’s personally-owned works_of_art at museum will not increase the cost to museum as it was designed to accommodate foundation’s works as well as other works on loan to it ruling requested the storage of your personally owned works_of_art at museum’s facility while on loan to foundation or museum will not be an act of self-dealing under sec_4941 law sec_501 provides in part for an exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4941 imposes an excise_tax on a disqualified_person for each direct or indirect act of self-dealing between the disqualified_person and a private_foundation based on the amount_involved sec_4941 provides in part that the term self-dealing means any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation r c sec_4941 states that the furnishing of goods services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which such goods services or facilities are made available to the general_public ilr c sec_4946 of the code provides in part that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest and h only for purposes of sec_4943 a private foundation-- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_4946 provides that for purposes of-paragraph the term substantial_contributor means a person who is described in sec_507 sec_4946 provides that for purposes of subsection a the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4941_d_-2 provides in part that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if they are furnished without charge for purposes of this subparagraph a furnishing of goods shall be considered without charge even though the private_foundation pays for transportation insurance or maintenance_costs it incurs in obtaining or using the property so long as the payment is not made directly or indirectly to the disqualified_person sec_53_4941_d_-2 provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing analysis storage of a portion of the art collection on loan to museum or to foundation furthers museum’s and foundation’s respective charitable and educational_purposes any benefit to you and y from museum's or foundation’s storage of the art collection is merely incidental to the achievement of their sec_501 purposes the reasonable expenditures of the foundation and the museum in storing yours and y’s personally-owned works while they are on loan to either the foundation or the museum will not change the character of the loans they will still be considered furnished without charge within the meaning of sec_53_4941_d_-2 because the payment by a private_foundation for transportation insurance or maintenance_costs is not considered a charge so long as it is not made directly or indirectly to the disqualified_person further while you and y may receive benefits from such expenditures by the foundation and the museum they are merely incidental to achieving the exempt_purpose of expanding public access to the works sec_53 d -2 f mere incidental benefit could be exceeded if art was stored without intention of being made available for use for the charitable purpose of the foundation or museum but you have estimated that approximately a will be in use for charitable purposes at any given time and that b will be in use for charitable purposes over a five to seven year period rulings accordingly based on the information submitted we rule that the storage of your personally owned works_of_art at museum’s facility while on loan to foundation or museum will not be an act of self-dealing under sec_4941 this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any changes that may have a bearing upon your tax status should be reported to the service because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent the ruling is based on the facts as they were presented and on the understanding that there will ‘be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if there are any questions about this ruling contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely yours mary j salins manager exempt_organizations technical group enclosure notice
